DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-18, drawn to a method of manufacturing a surgical instrument, classified in A61B 2017/00526.
II. Claims 19-20, drawn to a surgical instrument, classified in A61B18/1492.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the apparatus as claimed can be made by a materially different process, such as forming the layers by adhesion and/or the sensors/electrodes being attached by adhesion.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have acquired a separate status in the art in view of their different classification: the inventions have acquired a separate status in the art due to their recognized divergent subject matter; and/or the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Alexander Czanik on November 8th, 2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-18.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 19-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 7-8, 10 & 18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the step" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the step" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the step" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the step" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the step" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8, & 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marecki et al. (U.S. Pub. No. 2015/0351652), herein referred to as “Marecki”. 
Regarding claim 1, Marecki teaches a method of manufacturing a surgical instrument ([0016]: a method of forming a flexible electrode assembly … and coupling the flexible electrode assembly to a distal end of an elongate catheter body), the surgical instrument (overall system 2) including a catheter (catheter 10) and an end effector (expandable electrode assembly 30) extending distally from the catheter ([0074]: the catheter 10 may include an expandable electrode assembly 30), the method comprising: 
forming at least one electrode, sensor, or thermocouple onto the catheter or the end effector of the surgical instrument by etching or vapor depositing a three- dimensional structure onto a non-conductive material that is layered over a super elastic material ([0096]: the two flexible printed circuits 82, 84, may be fabricated using a variety of suitable known techniques for producing circuits, including flexible printed circuits, having multiple layers. These techniques may include but are not limited to: laminating, masking, photolithography, etching, plating, sputtering, vapor deposition, and/or the like; Fig. 6; [0097]: an additional metal layer 112a, 112b may be sputter-coated or plated onto the exposed portion of the outer metallization layers 102a, 102b to form the electrodes 64… An insulating layer 96a, 96b may be deposited over the first metallization layer 88a, 88b … The substrate 86 may be constructed from Nitinol; where insulating layers 96 are layered over substrate 86).
Regarding claim 2, Marecki teaches the non-conductive material being planar ([0102]: a planar, flexible sheet 80 … flexible sheet 80 including two flexible printed circuits 82, 84; where 82 & 84 comprise insulating layers 96a & 96b).
Regarding claim 3, Marecki teaches the super elastic material comprising a super elastic alloy ([0097]: The substrate 86 may be constructed from Nitinol; where nitinol is a super elastic alloy).
Regarding claim 4, Marecki teaches the super elastic alloy comprising nitinol ([0097]: The substrate 86 may be constructed from Nitinol).
Regarding claim 5, Marecki teaches the step of forming at least one electrode, sensor, or thermocouple (electrode 64) onto the catheter or the end effector further comprising forming at least one electrode by etching or vapor depositing ([0097]: an additional metal layer 112a, 112b may be sputter-coated or plated onto the exposed portion of the outer metallization layers 102a, 102b to form the electrodes 64; where sputter coating is a type of vapor deposition).
Regarding claim 6, Marecki teaches the at least one electrode (electrode 64) being selected from the group consisting of a sensing electrode, an ablating electrode, and a reference electrode ([0074]: an expandable electrode assembly 30 including one or more electrodes that may be used for cardiac mapping or diagnosis, ablation; [0080]: the electrodes 64 may be sensing electrodes; [0084]: the electrodes 64 may form at least one bipolar electrode pair).
Regarding claim 8, Marecki teaches the step of forming at least one electrode, sensor (electrode 64), or thermocouple onto the catheter or the end effector further comprising forming at least one sensor by etching or vapor depositing ([0080]: the electrodes 64 may be sensing electrodes; [0097]: an additional metal layer 112a, 112b may be sputter-coated or plated onto the exposed portion of the outer metallization layers 102a, 102b to form the electrodes 64; where sputter coating is a type of vapor deposition).
Regarding claim 16, Marecki teaches a method of manufacturing a surgical instrument ([0016]: a method of forming a flexible electrode assembly … and coupling the flexible electrode assembly to a distal end of an elongate catheter body), the surgical instrument (overall system 2) including a catheter (catheter 10) and an end effector (expandable electrode assembly 30) extending distally from the catheter ([0074]: the catheter 10 may include an expandable electrode assembly 30), the method comprising: 
forming at least one sensing electrode, ablating electrode, thermocouple, reference electrode, or sensor ([0074]: an expandable electrode assembly 30 including one or more electrodes that may be used for cardiac mapping or diagnosis, ablation; [0080]: the electrodes 64 may be sensing electrodes; [0084]: the electrodes 64 may form at least one bipolar electrode pair) onto the catheter or the end effector of the surgical instrument by etching or vapor depositing a structure ([0096]: the two flexible printed circuits 82, 84, may be fabricated using a variety of suitable known techniques for producing circuits, including flexible printed circuits, having multiple layers. These techniques may include but are not limited to: laminating, masking, photolithography, etching, plating, sputtering, vapor deposition, and/or the like; Fig. 6; [0097]: an additional metal layer 112a, 112b may be sputter-coated or plated onto the exposed portion of the outer metallization layers 102a, 102b to form the electrodes 64… An insulating layer 96a, 96b may be deposited over the first metallization layer 88a, 88b; where insulating layers 96 are layered over substrate 86) onto a non-conductive material (insulating layer 96) that is layered over a thin film structure ([0088]: splines 60 may be less than about 1.5 mm, less than about 1.0 mm, less than about 0.8 mm, less than about 0.5 mm and more particularly, less than about 0.4 mm) to create a single structure (flexible sheet 80).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Marecki as applied to claim 1 above, and further in view of Aujla (U.S. Pub. No. 2017/0156784), herein referred to as “Aujla”.
Regarding claim 7, Marecki fails to disclose the step of forming at least one electrode, sensor, or thermocouple onto the catheter or the end effector further comprising forming at least one thermocouple by etching or vapor depositing.
However, Aujla discloses a method of manufacturing a surgical instrument ([0006]: In an embodiment, a method for forming a thermocouple on an electrode for an ablation catheter) and wherein the step of forming at least one electrode, sensor, or thermocouple onto the catheter or the end effector further comprising forming at least one thermocouple by etching or vapor depositing ([0042]: thermocouple layers 40, 42 have been applied over insulator 31 and connected to the base plate 20 at tip sections 36 and 38; [0044]: Applying thermocouple layers 40, 42 using physical vapor deposition). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the end effector of Marecki to comprise the thermocouple on the end effector of Aujla for the purpose of determining the temperature of a ring electrode at the region of contact with tissue as accurately as possible and application via vapor deposition allowing for thermocouple layers to be very thin and the overall thickness of ring electrode is reduced (Aujla: [0031], [0044])

Claims 9 & 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Marecki as applied to claim 1 above, and further in view of Schultz (U.S. Pub. No. Bevis et al. (WO 2021/078595), herein referred to as “Bevis”.
Regarding claim 9, Marecki fails to disclose the sensor being at least one position sensor assembly or at least one force sensor assembly.
However, Bevis discloses the sensor being at least one position sensor assembly or at least one force sensor assembly (Abstract: The strain gauge sensor arranged to measure a force or a motion on the body). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the sensor of Marecki to be the pressure/force sensor of Bevis for the purpose of thin strain gauges applied directly to active components within a dynamic system enable performance characterization while minimally impacting system properties. This approach enables multiple sensors to be deposited in parallel, on a single device, which enables efficient manufacturing (Bevis: [0037]). 
Regarding claim 11, Marecki in view of Bevis discloses the at least one force sensor including a first force sensor (Bevis: Abstract: The strain gauge sensor arranged to measure a force or a motion on the body), the step of forming further comprising etching or vapor depositing the first force sensor ([0010]: In an aspect, the strain gauge sensor is deposited on the deformable component using thin-film deposition, chemical deposition, vapor deposition, sputtering, or screen printing) onto an inner surface of the catheter or an inner surface of the end effector (drive assembly 14) ([0050]: For example, strain gauge sensors 50 can be disposed on deformable components of the drive train assembly 14; where this is on an inner surface of the end effector/drive assembly). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method of Marecki to include the deposition of strain gauges of Bevis for the purpose of thin-film deposition may be used to apply a very thin resistive strain gauge directly to delicate dynamic system components under deformation, which can be used to measure displacements or forces in the system components (Bevis: [0037]). 
Regarding claim 12, Marecki in view of Bevis discloses the at least one force sensor further comprising a Rosette strain gauge (Bevis: [0048]: Four strain gauges are installed in a full bridge, each at an angle of 45 degrees and superimposed (stacked rosettes)), vapor depositing the force sensor further comprising vapor depositing the Rosette strain gauge onto the catheter or the end effector ([0010]: In an aspect, the strain gauge sensor is deposited on the deformable component using thin-film deposition, chemical deposition, vapor deposition, sputtering, or screen printing; [0050]: For example, strain gauge sensors 50 can be disposed on deformable components of the drive train assembly 14; where this is on an inner surface of the end effector/drive assembly). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the sensor of Marecki to be a Rosette strain gauge, as taught by Bevis, for the purpose of the configuration having a high output signal and excellent common mode rejection, and temperature effects are well compensated (Bevis: [0048]). 

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Marecki as applied to claim 1 above, and further in view of Kalpin et al. (U.S. Pub. No. 20110237935), herein referred to as “Kalpin”.
Regarding claim 9, Marecki fails to disclose the sensor being at least one position sensor assembly or at least one force sensor assembly.
However, Kalpin discloses the sensor being at least one position sensor assembly or at least one force sensor assembly ([0062]: As discussed further herein, the coil arrays of the localizer 22 formed on the coil array PCB 2026 can be used to generate the field that is sensed or received by the antenna 24 to determine a position of the delivery system 28 relative to the implanted medical device 30). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the sensor of Marecki to the position sensor of Kalpin for the purpose of the coils transmitting a navigation region or field which can then be used to determine a precise orientation and position (Kalpin: [0007]). 
Regarding claim 10, Marecki in view of Kalpin discloses the catheter (Marecki: catheter 10) having inner and outer surfaces ([0075]: the catheter body 34 may include a lumen (not shown) extending there through; where the lumen would be the inner surface and the outside of the catheter would be the outer surface), the end effector (electrode assembly 30) having inner (inner surface 68) and outer surfaces (outer surface 66), the position sensor assembly (Kalpin: PCB 2026) including at least one position coil (coils 2042-2046), the step of forming further comprising etching or vapor depositing the at least one position coil ([0055]: The coil array PCB 2026, as illustrated in the exploded view in FIG. 3, can include a far side or bottom layer 2030; [0056] A first portion or first layer of the coil array 2040 can be formed directly on the bottom layer in the coil array areas 2032-2036. The first coil array portion 2040 can include three coils or coil parts including a first coil 2042, a second coil 2044, and a third coil 2046 … the coils 2042-2046 can be formed by other mechanisms including etching, thin wire coiling, deposition (including vacuum, vapor, sputtering), and other appropriate mechanisms or techniques) onto at least one of the inner surface of the catheter, the inner surface of the end effector, the outer surface of the catheter, or the outer surface of the end effector ([0055]: The bottom layer or far side 2030 can be the layer that is positioned closest to the internal top plate 2014 in the implanted medical device 30; where in this combination, the inner surface of localizer 22 is seen as an equivalent to an end effector as location tracking of devices within the body are not exclusive to implanted medical devices/catheters/end effectors/etc.). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method of Marecki to include the deposition of position coils of Kalpin for the purpose of the coils can be formed to include a selected number of turns to achieve an appropriate field strength when powered or a current is driven through the coils. The field strength can be selected by the current per conductive path, the number of conductive paths, and the geometry of the conductive paths. For example where the geometries are convex, the area enclosed by the conductive paths can select the field strength. Thus, the field strength can be augmented by selection of turns and the number of coil portions (Kalpin: [0056])

Claims 13-14 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Marecki as applied to claims 1 and 16, above, and further in view of Sterrett et al. (U.S. Pat. No. 10602983), herein referred to as “Sterrett”. 
Regarding claim 13, Marecki fails to disclose vapor depositing a magnetic material onto the non-conductive material to form the three-dimensional structure.
However, Sterrett discloses vapor depositing a magnetic material onto the non-conductive material (Col. 7, lines 59-61: a layer of magnetically-permeable material 60 may be deposited over the second dielectric layer 58; lines 63-67: the magnetically permeable material 60 may be or may include a material of sufficient magnetic permeability for the completed coil sensor to be capable of having an electrical signal induced by a magnetic field, and/or to produce a magnetic field according to an electrical signal driven through the sensor; Col. 6, lines 57-64: As used herein, “depositing” materials is used to refer generally to any and all methods of transferring the subject material onto the assembly. For example, a “depositing” step in a method of this disclosure may include one or more of physical vapor deposition (PVD), chemical vapor deposition (CVD), electrochemical deposition (ECD), molecular beam epitaxy (MBE), atomic layer deposition (ALD), and any other deposition technique) to form the three-dimensional structure (Col. 7, lines 61-63: The magnetically-permeable material 60 may form a core for a coil sensor in the completed integrated sensor; wherein the magnetically-permeable material forming a sensor is forming a 3D structure). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method of Marecki to include the deposition of a magnetic material, as taught by Sterrett, for the purpose of forming a variety of sensors (position, strain gauges, other transducers, and the like) having features as small as 20 nm and for the magnetically permeable material to be a material of sufficient magnetic permeability for the completed coil sensor to be capable of having an electrical signal induced by a magnetic field, and/or to produce a magnetic field according to an electrical signal driven through the sensor (Sterrett: Col. 6, lines 6-11, Col. 7, lines 63-67). 
Regarding claim 14, Marecki fails to disclose heat treating the three-dimensional structure to shape set the three-dimensional structure after the forming step.  
However, Sterrett discloses heat treating the three-dimensional structure to shape set the three-dimensional structure after the forming step (Col. 13, lines 12-16: the imprinting tool 144 may be pressed into the mask layer 142 to define the pattern in the mask 142. In an embodiment, heat may be applied along with the pressure of the imprinting tool 144; wherein the step would occur after the forming step taught by Marecki to imprint Sterrett’s pattern into Marecki’s metal layers 112a/112b). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method of Marecki to include a heat treating step, as taught by Sterrett, for the purpose of defining a desired sensor pattern wherein the pattern may include portions intended for use as electrical contact pads or portions (Col. 12, lines 58-66). 
Regarding claim 17, Marecki fails to disclose heat treating the three-dimensional structure to shape set the three-dimensional structure after the forming step.  
However, Sterrett discloses heat treating the three-dimensional structure to shape set the three-dimensional structure after the forming step (Col. 13, lines 12-16: the imprinting tool 144 may be pressed into the mask layer 142 to define the pattern in the mask 142. In an embodiment, heat may be applied along with the pressure of the imprinting tool 144; wherein the step would occur after the forming step taught by Marecki to imprint Sterrett’s pattern into Marecki’s metal layers 112a/112b). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method of Marecki to include heat treating step, as taught by Sterrett, for the purpose of defining a desired sensor pattern wherein the pattern may include portions intended for use as electrical contact pads or portions (Col. 12, lines 58-66).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Marecki as applied to claim 1 above, and further in view of Kallback et al. (WO), herein referred to as “Kallback”.
Regarding claim 15, Marecki fails to disclose laser welding a seam or junction to form a closed shape.
However, Kallback discloses laser welding a seam or junction to form a closed shape (Fig. 5; [0073]: The edges of the flexible substrate layers 105 may or may not meet or overlap to form a flexible circuit edge joint 165, e.g., with a lap joint or butt joint. The flexible circuit edges may be held together with an adhesive, a reflowed substrate made of a thermoplastic, laser welding, or by mechanical means). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method of Marecki to include the laser welding of Kallback for the purpose of enabling the structure to have a variable width along the length of the structure (Kallback: [0074]: The flexible circuit 100 may be formed of multiple or variable widths, as to fill the inner circumference of the open lumen 155 as the inner diameter of the open lumen 155 may vary over its length and require both edges of the medical device meet at a flexible circuit edge joint 165, and also to accommodate non- fully circumferential solutions where the requirement is for flexible circuit edges have a gap between then. The lumen 155 is depicted as being round in cross section, but may have other shapes as well, such as an oval or an irregular shape where needed). 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Marecki as applied to claim 16 above, and further in view of Just et al. (U.S. Pub. No. 20160192982), herein referred to as “Just”. 
Regarding claim 18, Marecki fails to disclose the step of forming further comprising etching or vapor depositing a dome, a barrel, or a combination of the two, or a barrel with a dome tip.
However, Just discloses the step of forming further comprising etching or vapor depositing ([0050]: The conductive material can be selectively bonded to, deposited, or coated onto the electrically-insulative substrate by various techniques, including low temperature print manufacturing (with or without sintering), electroplating, electroless plating, sputter deposition, heat, mechanical deformation, cathodic arc deposition, evaporative deposition and pulsed laser deposition or combinations thereof) a dome, a barrel, or a combination of the two, or a barrel with a dome tip ([0050]: tip electrode 3 can comprise a thin layer of conductive material clad or deposited onto an electrically-insulative substrate; see Fig. 1 where tip electrode 3 comprises a barrel with a dome tip). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method of Marecki to include the deposition of a barrel with a dome tip, as taught by Just for the purpose of the thin layer of conductive material deposited onto the electrically-insulative substrate can improve temperature correlation between the electrode and tissue interface because it is configured as a thin layer of heat and electrically conducting material, in place of a solid mass. The thin layer can also mitigate temperature gradients across the tip electrode. The thin layer of conductive material can be electrically connected to an ablation system to allow for the delivery of ablative energy or the like (Just: [0050]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abigail M Ziegler whose telephone number is (571) 272-1991. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Rodden can be reached on (303) 297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIGAIL M ZIEGLER/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOANNE M RODDEN/Supervisory Patent Examiner, Art Unit 3794